In the United States Court of Federal Claims

oFFIcE oF SPECIAL MAsTERs
No. 02-s91v
Fn@d;May 6,2014 RECEl\/ED
Nor ro BE PUBLISHED MAY _ 6 2014

AND HUMAN SERVICES,

Respondent.

* U.S. collar oF FEDEFl=
>l<
SECRETARY OF HEALTH *
>l<
>l<
>l¢
=l=
>l¢

>k**>ll<>l¢*>l<>lll<=ll2009 WL 33l968 (Fed. Cl. Spec.
Mstr. Feb. 12, 2009), ajj"d, 89 Fed. Cl. 158 (2009), aff’d, 617~ F.3d 1328 (Fed. Cir. 2010);
Hazlehurst v. HHS, No. 03-654\7, 2009 WL 332306 (Fed. Cl. Spec. Mstr. Feb. 12, 2009), ajj”’d,
88 Fed. Cl. 473 (2009), ajj"d, 604 F.3d 1343 (Fed. Cir. 2010); Snyder v. HHS, No. 01-162V,
2009 WL 332044 (Fed. Cl. Spec. Mstr. Feb. 12, 2009), ajj"d, 88 Fed. Cl. 706 (2009).3 Decisions
in each of the three "test cases" pertaining to the PSC’s second theory also rejected the
petitioners’ causation theories, and the petitioners in each of those three cases chose not to
appeal. Dwyer v. HHS, No. 03-1202V, 2010 WL 892250 (Fed. Cl. Spec. Mstr. l\/lar. 12, 2010);
Kl`ng v. HHS, No. 03-584V, 2010 WL 892296 (Fed. Cl. Spec. Mstr. Mar 12, 2010); Mead v.

HHS, No. 03-215\/, 2010 WL 892248 (Fed. Cl. Spec. Mstr. Mar. 12, 2010). Thus, the
proceedings in those six test cases concluded in 2010. Thereafter, Petitioner in this case, and

petitioners in other cases within the OAP, were given instructions concerning how to proceed, if
they chose to do so. (See the Order filed in this case on Aug. 26, 2011.)

III
FAILURE TO PROSECUTE

Although 1 am deeply sympathetic regarding DJK’s disorder, it is still Petitioner’s duty to
respond to court orders, and to prove her case. 1 note that Petitioner has been under order to file
an expert report in this case for nearly three years. (See my Orders filed August 26, 2011, June
28, 2012, December 7, 2012, March 27, 2012, and January 15, 2012.) The case was filed in
2002, and has not proceeded toward a resolution yet. As 1 reminded Petitioner in my Order of
January 15, 2014, failure to follow court orders, as well as failure to file medical records or an
expert medical opinion, must result in dismissal of Petitioner’s claim. Tsekoums v. Sec 'y, HHS,
26 Cl. Ct. 439 (1992), aff’dper curiam, 991 F.2d 810 (Fed. Cir. 1993); Sapharas v. Sec j), HHS,

35 Fed. Cl. 503 (1996); Vaccine Rule 21(b).
IV

CAUSATION IN FACT

To receive compensation under the Program, Petitioner must prove either 1) that DJK
suffered a "Table Injury" - z'. e., an injury falling within the Vaccine Injury Table - corresponding
to one of DJK’s vaccinations, or 2) that DJK suffered an injury that was actually caused by a
vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). Under the Vaccine Act, a special master
cannot find that Petitioner has proven her case by a preponderance of the evidence, based upon

3The petitioners in Snyder did not appeal the decision of the U.S. Court of Federal Claims_

3

"the claims of a Petitioner alone, unsubstantiated by medical records or by medical opinion."
§300aa-l 3(a). Petitioner has failed to file sufficient evidence in this case. My examination of the
filed medical records did not uncover any evidence that DJK suffered a "Table lnjury," or a
vaccine-caused injury. Furthermore, Petitioner did not file an expert report.

Accordingly, it is clear from the record in this case that Petitioner has failed to
demonstrate either that DJK suffered a "Table lnjury" or that DJK’s injuries were "actually
caused" by a vaccination. Further, Petitioner has been repeatedly ordered since 2011 to file an

expert report opining that DJK has a vaccine-caused injury, but she has failed to do so, nor does
it appear that there is any serious prospect that she will do so. Therefore, despite my sympathy

for Petitioner and for DJK, this case is dismissed for insufficient proof and for failure to
prosecute. The clerk shall enter judgment accordingly.

IT IS SO ORDERED.

Georgc L. Hastings, Jr.
Special Master